Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is based on AFCP 2.0 which filed on 08/02/2021. Claims 1 and 8 have been amended.  Claims 2 and 9 have been canceled.  Claims 1, 3-8, 10-14 and 16-20 are allowable subject matter.
Reasons For Allowance
3.	The closest prior art of record neither anticipates nor renders obvious the pending claims. 
 More specifically for independent claim 1, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“in response to determining that at least one error was experienced by the test computing environment during the operation, postponing implementation of the software update in the user computing environment, 
wherein postponing implementation of the software update in the user computing environment includes: 
determining whether any differences exist between: the hardware and software configurations of the test computing environment and the hardware and software configurations of the user computing environment, 
in response to determining that at least one difference exists between the configurations of the test computing environment and the configurations of the user computing environment, modifying the hardware and/or software configurations of the test computing environment to match the hardware and software configurations of the user computing environment, 
P201900952US01/TUC1P546- 2 -wherein modifying the hardware configurations of the test computing environment includes adding and/or subtracting physical components from the test computing environment, 
applying the software update to the modified test computing environment, and 
operating the modified test computing environment in response to applying the software update thereto.”
More specifically for independent claim 8, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“in response to determining that at least one error was experienced by the test computing environment during the operation, postpone, by the processor, implementation of the software update in the user computing environment,
 wherein postponing implementation of the software update in the user computing environment includes: 
determining whether any differences exist between: the hardware and software configurations of the test computing environment and the hardware and software configurations of the user computing environment, 
P201900952US01/TUC1P546- 4 -in response to determining that at least one difference exists between the configurations of the test computing environment and the configurations of the user computing environment, modifying the hardware and/or software configurations of the test computing environment to match the hardware and software configurations of the user computing environment, wherein modifying the hardware configurations of the test computing environment includes rerouting physical connections in the test computing environment, 
applying the software update to the modified test computing environment, and 
operating the modified test computing environment in response to applying the software update thereto.”
More specifically for independent claim 16, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“in response to determining that at least one error was experienced by the test computing environment during the operation, postpone, by the processor, implementation of the software update in the user computing environment, 
wherein postponing implementation of the software update in the user computing environment includes: 
determining whether any differences exist between: the hardware and software configurations of the test computing environment, and the hardware and software configurations of the user computing environment; 
in response to determining that at least one difference exists between the configurations of the test computing environment and the configurations of the user computing environment, modifying the hardware and/or software configurations of the test computing environment to match the hardware and software configurations of the user computing environment; 
applying the software update to the modified test computing environment; and 
operating the modified test computing environment in response to applying the software update thereto.”

Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 8 and 16.  The dependent claims 3-7, 10-14 and 17-20 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DUY KHUONG T NGUYEN/               Primary Examiner, Art Unit 2199